Case 3:18-cr-00822-GPC Document 39-1 Filed 12/17/20 PageID.121 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Criminal Case No. 18CR0822-GPC
12                       Plaintiff,
13         v.                                      ORDER GRANTING FOURTH
                                                   JOINT MOTION FOR
14   DANIEL DYE,                                   CONTINUANCE
15                       Defendant.
16
17         IT IS HEREBY ORDERED that, good cause having been shown, the Joint
18   Motion for Continuance is GRANTED and the date for sentencing in the above-
19   referenced case, currently set for January 8, 2021, at 8:30 a.m., is continued until
20   February 4, 2022, at 8:30 a.m. Defendant is ordered to file an acknowledgement of
21   the new date no later than January 1, 2021.
22
23         Dated: December ___, 2020.
24
25                                         HONORABLE GONZALO P. CURIEL
                                           United States District Court Judge
26
27
28
                                                    Criminal Case No. 18CR0822-GPC
